Citation Nr: 0608465	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  98-05 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), rated 30 percent 
disabling prior to April 2, 1999, and 50 percent disabling 
since April 2, 1999.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 decision by the RO in New York, 
New York that denied an increase in a 30 percent rating for 
PTSD.  In an April 2000 rating decision, the RO granted a 50 
percent rating for PTSD, effective April 2, 1999.

If the veteran claims entitlement to an increased rating for 
a service-connected disability and also presents evidence of 
unemployability due to the service-connected disability, his 
claim for an increased rating is deemed to include a claim of 
entitlement to a total rating based on unemployability.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
The veteran has claimed entitlement to an increased rating 
for PTSD, and has presented medical evidence indicating that 
he is unemployable due to PTSD.  The Board finds, therefore, 
that his claim for an increased rating incorporates the issue 
of entitlement to a total rating based on unemployability.

 In November 2004, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As the action taken by the RO does not fully comply with the 
last remand instructions, another remand is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Although the law prohibits compensation for primary alcohol 
or drug abuse which began in service, and also prohibits 
compensation for conditions which are secondary to such 
primary alcohol or drug abuse, the law does not prohibit 
compensation for a substance abuse disorder which is 
secondary to an established service-connected condition (such 
as when secondary to a service-connected psychiatric 
disorder).  Allen v. Principi, 237 F.3d 1368 (Fed. Cir 2001).

As the Board noted in its November 2004 remand, the veteran's 
claim for service connection for drug dependence secondary to 
service-connected PTSD is inextricably intertwined with the 
rating assigned for PTSD, as the secondary disability is 
considered a part of the original condition.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other); Allen, supra; Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(a).

In its November 2004 remand, the Board asked the RO to 
adjudicate the issue of entitlement to service connection for 
drug dependence as secondary to PTSD.  This has not been 
done, and accordingly a remand is required.  Stegall, supra.

Finally, the Board notes that the veteran has failed to 
report for scheduled VA examinations.  The veteran is advised 
that governing regulations provide that veterans have an 
obligation to report for VA examinations and reexaminations 
which are scheduled in connection with their claims, and if a 
veteran, without good cause, fails to report for such 
examination, an increased rating claim is to be denied. 38 
C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 10 Vet. App. 
396 (1997).  The RO should write to the veteran and ask him 
if he is willing to report for a VA examination.  The Board 
points out that although VA has a duty to assist the claimant 
in developing a claim, that duty is not a one-way street.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Wood v. Derwinski, 1 
Vet. App. 190 (1991).



Accordingly, the case is REMANDED for the following action:

1.  Please inform the appellant that he 
failed to report for VA examinations 
scheduled in conjunction with his claims.  
Such an examination is important in order 
to adjudicate his claim.  Inform him of 38 
C.F.R. § 3.655 and ask him if he is 
willing to report for an examination.

2.  If the appellant is willing to report 
for a VA examination, the RO should 
contact the appropriate VA medical 
facility to schedule the veteran for a VA 
examination to determine the severity of 
his service-connected PTSD, including the 
effects on employability.  The examiner 
should also be asked to opine as to 
whether it is at least likely as not that 
the veteran has drug or alcohol dependence 
secondary to service-connected PTSD.  The 
claims folder must be provided to and 
reviewed by the doctor.  All findings 
necessary for rating a psychiatric 
disorder should be set forth in detail.

3.  The RO should adjudicate the issue of 
entitlement to service connection for drug 
dependence as secondary to PTSD.  The RO 
should also re-adjudicate the issue of 
entitlement to an increased rating for 
PTSD, including entitlement to a TDIU 
rating.  If the claims remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

